DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 6/7/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 0031 of the specification has been amended to include a description of the ridges 324 as seen in figure 3 most of which appears supported by the figure, however the recitation of a specific angle in “In the example shown, the angled point is formed by two surfaces of the ridge 324 that come together at an angle of approximately 70°” is not supported by the figure as originally shown as angle measurements from the figures are imprecise; even if the figures are assumed to be to scale, which has not been established as the case with the figures of the instant application. Additionally nowhere in the text of the originally field specification can any reference be found by the examiner relating to any specific angle of the ridges 324. Therefor the recitation of a specific angle in the amended specification introduces new matter to the disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10-13 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1).
Regarding claim 1, Harrington discloses (Figures 10-18) a  cyclone cooler device comprising: a housing  (in base plate 1110) that defines one or more interior channels forming one or more fluid passages (in tubes 1010 within slots 1130 in figure 11 or tubes 1010 in figure 12), each of the one or more fluid passages elongated along a center axis from an inlet end of the fluid passage to an opposite, outlet end of the fluid passage ( seen by the flow passages through tubes 1010 in figures 10-12), the inlet end of each of the one or more fluid passages configured to be fluidly coupled with one or more replenishing sources of one or more cooling fluids (with the flow passages within the tubes fed via fitting 1060 of 1210 in figures 10-12), each of the one or more fluid passages also configured to be thermally coupled with one or more heat sources (CPU 1820 seen in figure 18 and described in paragraph 0094-0097), wherein one or more of the fluid passages or configurations of the inlet ends of the fluid passages are shaped to induce a swirling flow of the one or more cooling fluids within the one or more fluid passages (a helical flow path is provided around the turbulator 1001-1001’’’ per paragraph 0008 and 0092) while the one or more fluid passages are thermally coupled with the one or more heat sources (the helical fluid flow over the turbulator 1001 is maintained in contact with the tube 1010 which in turn dissipates heat from the CPU 1820 to the cooling liquid 12 in the liquid cooled heat exchanger 1100 containing the turbulator 1001 and tubes 1010 per paragraph 0086), 

However Harrington does not explicitly disclose that the interior surface of the housing includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages, as the turbulator of Harrington is separate from the tubes.
Nicolas teaches (figures 5-7) the interior surface of the housing (the interior of the tube 23 in figure 5) includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages (helical grooves 20 protrude toward the central axis of the tube).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the inserted portion of the turbulator of Harrington to be helical grooves on the interior surface of the tube as taught by Nicolas. Doing so would provide a known alternative to the inserted element/turbulator as explicitly recognized by Nicolas (per paragraph 0019).

	Regarding claim 5, Harrington as modified discloses the claim limitations of claim 1 above and Harrington further discloses the inlet end of the one or more fluid passages (in tubes 1010) is configured to induce the swirling flow of the one or more cooling fluids (where the 
	Regarding claim 6, Harrington as modified discloses the claim limitations of claim 1 above and Harrington further discloses the outlet end of the one or more fluid passages (in tubes 1010) is configured to induce the swirling flow of the one or more cooling fluids (where outflow end of the turbulator 1001 would induce helical flow that would continue past the outflow end of the turbulator until frictional losses reduced the flow).
Regarding claim 8, Harrington as modified discloses the claim limitations of claim 1 above and Nicolas further and the helical ridge protrudes partially from the interior surface toward the center axis of the one or more fluid passages but does not extend to the center axis of the one or more fluid passages (grooves 20 do not have any part that reaches the center of the tube as seen in figure 5).

	Regarding claim 10, Harrington as modified discloses the claim limitations of claim 1 above and Harrington further discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes another flow in a containment flowing along the center axis of the one or more fluid passages from the inlet end toward the outlet end of the one or more fluid passages (when the  turbulator 1001 includes two  or more paths  as in figure 10E in separate flow channels 1005 and 1006  both of which flow along the central longitudinal axis of the turbulator 1001 form an inflow end to an outflow end).

	Regarding claim 11, Harrington discloses (Figures 10-18) a cold plate assembly comprising: a cold plate outer housing (in base plate 1110)  configured to be in thermal contact with a heat source (CPU 1820 seen in figure 18 and described in paragraph 0094-0097 which is in thermal contact with a surface of the heat sinks 1100 and 1200 per paragraph 0086); and a housing having two or more fluid passages (within tubes 1010) that are each elongated along a 
wherein for each of the two or more fluid passages, the housing (in base plate 1110) has an interior surface facing the center axis of the fluid passage (the interior surface of the tubes 1010) that induces the swirling flow of the cooling fluid (the interior surface of the tube 1010 combined with the turbulator 1001 induce the swirling flow within the as the fluid flow is confined by the tube and the turbulator 1001).
However Harrington does not explicitly disclose that the interior surface of the housing includes helical ridges that protrude radially inward toward the center axis of the two or more fluid passages, as the turbulator of Harrington is separate from the tubes.
Nicolas teaches (figures 5-7) the interior surface of the housing (the interior of the tube 23 in figure 5) includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages (helical grooves 20 protrude toward the central axis of the tube).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the inserted portion of the turbulator of Harrington to be helical grooves on the interior surface of the tube as taught by Nicolas. Doing so would provide a 

	Regarding claim 12, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the two or more fluid passages (in tubes 1010) are disposed laterally side-by-side relative to the heat source (seen in figure 11 and 18).
	Regarding claim 13, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the two or more fluid passages (in tubes 1010) are disposed vertically side-by-side relative to the heat source (as what is vertically disposed is not further defined vertically could be relative to the way the tubes 1010 and CPU are disposed relative to each other or the way the passages are shaped such as in the case  in figure 14 where the tubes long dimension of the cross section of the tubes  extend vertically relative to the base of  heat exchanger base 1110 on which the CPU 1820 is disposed, additionally the examiner notes that turning a system where the passages are disposed horizontally on its side would lead to a horizontal sides by side distribution becoming vertical side by side distribution) .
Regarding claim 15, Harrington discloses the claim limitations of claim 11 above however Harrington does not explicitly disclose the housing is formed from a dielectric material and is configured to be coupled with the heat source via a conductive coating. Making heat dissipating structures from dielectric material and coupling the heat source to the heat dissipating structure by a conductive coating is notoriously well known in the art. In the Office Action dated 3/8/2021, the Examiner took Official Notice that making a heat dissipation structure formed from a dielectric material and is configured to be coupled with the heat source via a conductive coating is old and well known in the heat dissipation art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Regarding claim 16, Harrington discloses the claim limitations of claim 11 above however Harrington does not explicitly disclose the housing is formed from a semiconductor material. A heat dissipation structure formed of a semiconductor is notoriously well known in the art.  In the Office Action dated 3/8/2021, the Examiner took Official Notice that making a heat dissipation structure of a semiconductor is old and well known in the heat dissipation art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.

Regarding claim 17, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the outer housing is configured to be disposed on one side of the heat source (as seen in figure 18 and per paragraph 0094 where the CPU 1820 is located adjacent the surface of the heat sink 1111 in figure 11).

Claims 2, 3, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1) and Torresin et al. (US Patent Application Publication US 2017/0202108 A1) .
Regarding claim 2 and 3, Harrington as modified discloses the claim limitations of claim 1 above and Harrington Further discloses wherein the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages (by turbulator 1001).
However Harrington does not explicitly a vaporized portion of the cooling fluid as Harrington only explicitly disclose a liquid cooling fluid, and additionally does not explicitly disclose involves a cooler liquid state of the swirling flow of the one or more cooling fluids to rotate radially outward toward the one or more heat sources and a warmer liquid state of the swirling flow including vapor or supercritical state of the one or more cooling fluids to rotate radially inward toward the center axis of the one or more fluid passages due to a difference in  
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202) by flowing though and evaporator flow channel ( in first portion or second portion 121 or 122 or in  evaporator channels 125).  
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source. Including the two phase refrigerant in Harrington would have liquid cooling medium flowing along the surface of the tubes of Harrington and Vaporized cooling medium flowing  toward the center of the tube as taught by Torresin (seen in figure 12 with the vaporized cooling medium in the center of the tube and the liquid cooling medium 132 along the walls of the tube per paragraph 0049) hence if the fluid vaporized as taught by Torresin the cooling fluid,  flowing in the tubes of Harrington would have a vaporized portion of the cooling fluid rotating around and radially inward toward the center axis, and the  swirling movement of the cooling fluid also would involves the condensed portion of the cooling fluid rotating around and radially outward away from the center axis and toward the heat source, as the liquid as the fluid flowing around the turbulator 1001 of Harrington would divide itself into vaporized and liquid portions as disclosed by Torresin. Including  the two phase 
Additionally claims 2 and 3 fails to provide additional structural limitations beyond those listed in claim 1 above, since claim 2 and 3 are directed only to how the fluid functionally flows through the cooler. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II).
	Regarding claim 20, Harrington discloses (Figures 10-18) a method for cooling a heat source, the method comprising: directing a flow of a cooling fluid into a fluid passage (in tubes 1010 within slots 1130 in figure 11 or tubes 1010 in figure 12 ) within a housing (in base plate 1110), the fluid passage elongated along a center axis, wherein the housing (in base plate 1110) has an interior surface facing the center axis of the fluid passage (the interior surface of the tubes 1010); and inducing, with a helical ridge (the turbulator 1001 which forms a helical flow pattern per paragraph 0089), a swirling movement in the cooling fluid in the fluid passage around the center axis and along the center axis (the helical fluid flow over the turbulator 1001 is maintained in contact with the tube 1010 per paragraph 0089), transferring thermal energy from the heat source to the cooling liquid; (the tube 1010 dissipates heat from the CPU 1820 to the cooling liquid 12 in the liquid cooled heat exchanger 1100 containing the turbulator 1001 and tubes 1010 per paragraph 0086). 
that induces the swirling flow of the one or more cooling fluids around the center axis within the fluid passage (the interior surface of the tube 1010 combined with the turbulator 1001 induce the swirling flow within the as the fluid flow is confined by the tube and the turbulator 
However Harrington does not explicitly disclose that the interior surface of the housing includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages, as the turbulator of Harrington is separate from the tubes.
Nicolas teaches (figures 5-7) the interior surface of the housing (the interior of the tube 23 in figure 5) includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages (helical grooves 20 protrude toward the central axis of the tube).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the inserted portion of the turbulator of Harrington to be helical grooves on the interior surface of the tube as taught by Nicolas. Doing so would provide a known alternative to the inserted element/turbulator as explicitly recognized by Nicolas (per paragraph 0019).
Additionally Harrington does not explicitly disclose changing a phase of a portion of the cooling liquid into a vapor phase, as Harrington only explicitly disclose a liquid cooling fluid and Harrington additionally does not disclose  wherein the portion of the cooling liquid that is changed into the vapor phase comprises a vaporized portion, separating the cooling fluid into the vaporized portion and a liquid portion in response to a buoyancy force; rotating the vaporized portion of the cooling fluid around and radially inward toward the center axis and away from the heat source ; and rotating the liquid portion of the cooling fluid around and radially outward away from the center axis and toward the heat source. 
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202)  by flowing 
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source. Including the two phase refrigerant in Harrington would have liquid cooling medium flowing along the surface of the tubes of Harrington and Vaporized cooling medium flowing  toward the center of the tube as taught by Torresin (seen in figure 12 with the vaporized cooling medium in the center of the tube and the liquid cooling medium 132 along the walls of the tube per paragraph 0049) hence if the fluid vaporized as taught by Torresin then  the cooling fluid,  flowing in the tubes of Harrington would have a vaporized portion of the cooling fluid rotating around and radially inward toward the center axis, and the  swirling movement of the cooling fluid also would involves the condensed portion of the cooling fluid rotating around and radially outward away from the center axis and toward the heat source, as the liquid as the fluid flowing around the turbulator 1001 of Harrington would divide itself into vaporized and liquid portions as disclosed by Torresin. Including  the two phase refrigerant in the cold plate of Harrington would allow for passive two phase cooling that does not require a mechanical pump and is hermetically sealed and hence maintenance free over its lifetime as recognized by Torresin (per paragraph 0004).
	Regarding claim 24, Harrington as modified discloses the claim limitations of claim 20 above and Harrington further discloses directing the flow of the cooling fluid includes directing the cooling fluid into the fluid passage in a tangential direction relative to the interior surface of .

Claim 9 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1), Torresin et al. (US Patent Application Publication US 2017/0202108 A1)  and Sanatgar et al. (US Patent Application publication US 2006/0081362 A1).
Regarding claim 9, Harrington as modified discloses the claim limitations of claim 1 above and Harrington further discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a phase change material in a containment around the center axis of the one or more fluid passages to absorb the thermal energy.
Harrington does not explicitly disclose the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a phase change material.
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202) by flowing though and evaporator flow channel (in first portion or second portion 121 or 122 or in evaporator channels 125).  
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source and would allow for passive two phase cooling that does not require a mechanical pump and is hermetically sealed and hence maintenance free over its lifetime as recognized by Torresin (per paragraph 0004).
Additionally Harrington does not explicitly discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a containment around the center axis of the one or more fluid passages to absorb the thermal energy.

within fluid passages (the passage within outer tubular member 20) includes a containment around the center axis of the one or more fluid passages to absorb the thermal energy (inner tubular member 40)
It would have been obvious to one of ordinary skill in the art at the time the invention was effetely filed to have modified the turbulator of Harrington to include an internal annular tubular assembly in concert with the turbulizer as suggested by Sanatgar. Doing so would provide a structure that can provide fluid flow control through a turbulizer assembly as recognized by Sanatgar (per paragraph 0028). 
Regarding claim 21, Harrington as modified discloses the claim limitations of claim 20 above and Torresin further discloses directing a flow of one or more of a phase change material (the two phase fluid/refrigerant).
However Harrington as modified does not explicitly disclose directing a flow of one or more of a phase change material within an internal bore tube of a condenser located within the fluid passage.
Sanatgar discloses (figure 1-5) a heat exchanger with a turbulator (turbulizer 70) with an internal bore tube (inner tubular member 40) of a condenser located within the fluid passage (the passage within outer tubular member 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was effetely filed to have modified the turbulator of Harrington to include an internal annular tubular assembly in concert with the turbulizer as suggested by Sanatgar. Doing so would provide a structure that can provide fluid flow control through a turbulizer assembly as recognized by Sanatgar (per paragraph 0028). 
	Regarding claim 22, Harrington as modified discloses the claim limitations of claim 21 above and Harrington as modified by Sanatgar further discloses the swirling movement of the cooling fluid rotates around the condenser (the swirling movement induced by the turbulator of 
	Regarding claim 23, Harrington as modified discloses the claim limitations of claim 21 above and Torresin further disclose the swirling movement of the cooling fluid moves the vaporized portion of the cooling fluid radially inward toward the condenser for condensing into the condensed portion of the cooling fluid (the vaporized portion would move to the center of the tube as disclosed by Torresin in figure 12).
Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1) and Louvar et al. (US Patent Application Publication US 2014/0301031 A1) .
Regarding claim 14, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the housing is formed from a conductive material (per paragraph 0014 the base is thermally conductive) and However Harrington does not explicitly disclose that the housing is configured to be coupled with the heat source via a dielectric coating.
Louvar discloses a cold plate housing (of cold plates 155) that is configured to be coupled with the heat source via a dielectric coating (dielectric film 205 seen in figure 6 and per paragraph 0056-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Harrington to include the dielectric coating on the cold plate as taught by Louvar. Doing so would allow the dielectric coating to provide improved surface contact with the electronic components for improved thermal transfer as recognized by Louvar (Per paragraph 0056).
Regarding claim 18, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses wherein the outer housing is a first outer housing (in base plate 1110),  However Harrington does not explicitly disclose and further comprising: a second outer 
Louvar discloses (Figure 1-8) a plurality of cold plates (155) configured to be in thermal contact with the heat source (memory chips 170 per paragraph 0042) and including two or more of the fluid passages disposed within the second housing (flow passages 220 within individual cold plates 155), wherein the first and second outer housings are configured to be disposed on opposite sides of the heat source (as seen in figure 2-5 and per paragraph 0041 and 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the single cold plate of Harrington to be a pair of cold plates on both sides of a heat source as disclosed by Louvar. Doing so would allow for liquid cooling of heats sources such as memory modules where cooling is required on both sides of the heat source as recognized Louvar (per paragraph 0041).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1) and Norton (US Patent Application Publication US 2016/0165757 A1).
	Regarding claim 19, Harrington as modified discloses the claim limitations of claim 11 above and however Harrington does not explicitly disclose the housing is formed from a conductive material that is configured to conduct electric current as an electrical interconnect with the heat source.
	Norton discloses (Figures 4-6) a heat sink module that includes an electrical interconnect (290) between two heat sources (i.e. processors 305 and 310).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat sink/heat of Harrington to include an electrical .
Response to Arguments
Applicant’s arguments, see page 9, filed 6/7/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of 3/8/2021 has been withdrawn. 
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Harrington in view of Norton does not disclose a helical ridge that protrudes radially inward toward the center axis of the one or more fluid passages in than Nicolas does not disclose a helical ridge as claimed. The examiner respectfully disagrees and notes that Nicolas expressly calls the groves 20 “helical grooves” in paragraph 0019 and the grooves 20 are alternative to twisted turbulators with a helical shape while figure 5 does not clearly show a helical shape the body of the text in paragraph 0019 of Nicolas clearly describes the grooves as “helical groves” which would include groves that are spiral in form according to the definition of helix or helical. Stating that the grooves are helical implies that the groves are spiral in form which would make the grooves and the ridges surrounding and forming the sides of the grooves both be helical as they would follow the spiral helical form. Therefor for at least these reasons Harrington in view of Nicolas still discloses the claim limitations of independent Claims 1, 11 and 20 as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                       /ERIC S RUPPERT/Primary Examiner, Art Unit 3763